[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cincinnati Bar Assn. v. Bell, Slip Opinion No. 2017-Ohio-9088.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-9088
                     CINCINNATI BAR ASSOCIATION v. BELL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as Cincinnati Bar Assn. v. Bell, Slip Opinion No.
                                   2017-Ohio-9088.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—Public
        reprimand.
  (No. 2017-0791—Submitted August 29, 2017—Decided December 19, 2017.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2016-056.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, William Douglass Bell Sr., of Cincinnati, Ohio, Attorney
Registration No. 0027596, was admitted to the practice of law in Ohio in 1977. In
2016, relator, Cincinnati Bar Association, charged him with violating several
professional-conduct rules while representing a landlord in two eviction cases.
After a hearing, the Board of Professional Conduct issued a report finding that Bell
                             SUPREME COURT OF OHIO




engaged in the charged misconduct and recommending that we sanction him with
a public reprimand. For the reasons explained below, we accept the board’s
recommendation and publicly reprimand Bell for his misconduct.
                                   Misconduct
       {¶ 2} In 2014, Bell represented Levie Smith and his property-management
company in the Hamilton County Municipal Court in two eviction cases involving
one of Smith’s former tenants. Bell’s representation of Smith, however, led to a
fee dispute between the lawyer and his client, and in the fee-dispute case, the
municipal court determined that Bell owed Smith damages for settling the eviction
cases without Smith’s consent.
       {¶ 3} Specifically, the court found that although Bell testified that he
thought he had authority from Smith to settle the cases, Smith had not consented to
the terms of any settlement agreement. Nevertheless, Bell settled the matters and
agreed that $560 of the tenant’s escrowed rent would be returned to the tenant and
the remaining balance of $2,507 would be paid to Smith. When Bell attempted to
deliver the settlement check to Smith, Smith refused to sign it, claiming that his
damages exceeded the settlement amount.
       {¶ 4} The court found that Bell breached his contract with Smith by settling
the cases without Smith’s consent and that Bell therefore owed his client $3,067,
the full amount of the escrowed rent funds. However, the court also found that Bell
was entitled to $1,000 in attorney fees for his work. The court therefore awarded a
net judgment to Smith in the amount of $2,067. To resolve all their claims, Bell
and Smith later agreed that Smith would simply accept the $2,507 settlement check
from the eviction cases as satisfaction of the judgment, which resulted in Bell
essentially waiving any attorney fees for the case.
       {¶ 5} According to relator, the judge in the fee-dispute case forwarded his
judgment entry to relator, which commenced this disciplinary proceeding. After
Bell’s disciplinary hearing, the board found that Bell had, in fact, obtained an




                                         2
                                January Term, 2017




excellent result for Smith and that Smith had not been prejudiced by Bell’s conduct.
Nonetheless, because Bell admitted that he settled the matters without Smith’s
consent, the board found that Bell violated Prof.Cond.R. 1.2(a) (requiring a lawyer
to abide by the client’s decisions concerning the objectives of representation and to
consult with the client as to means by which they are to be pursued) and 1.4(a)(1)
(requiring a lawyer to inform the client of any decision or circumstance with respect
to which the client’s informed consent is required).
       {¶ 6} Bell also admitted that although he informed Smith that he lacked
malpractice insurance, he failed to have Smith sign the written notice required by
the professional-conduct rules. Therefore, the board also found that Bell violated
Prof.Cond.R. 1.4(c) (requiring a lawyer to inform the client if the lawyer does not
maintain professional-liability insurance and obtain a signed acknowledgment of
that notice from the client).
       {¶ 7} We agree with the board’s findings of misconduct.
                                      Sanction
       {¶ 8} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
                         Aggravating and mitigating factors
       {¶ 9} The board did not find any aggravating factors in this case. In
mitigation, the board noted that this is Bell’s first disciplinary action in a 40-year
legal career, he lacked a dishonest or selfish motive, he made a timely and good-
faith effort to rectify the consequences of his misconduct, he cooperated in the
disciplinary proceedings, and he submitted evidence of good character and
reputation. See Gov.Bar R. V(13)(C)(1) through (5).




                                          3
                             SUPREME COURT OF OHIO




                                Applicable precedent
       {¶ 10} To support its recommended sanction, the board relied on Lorain
Cty. Bar Assn. v. Godles, 128 Ohio St.3d 279, 2010-Ohio-6274, 943 N.E.2d 988.
In that case, we found that an attorney performed “very little work” on a personal-
injury case, id. at ¶ 12, failed to fully communicate with his client about the
management and status of the matter, and failed to advise the client that he lacked
malpractice insurance. In mitigation, the attorney had no prior discipline and
lacked a dishonest or selfish motive. As an aggravating factor, the attorney’s
misconduct harmed the client in that the client lost the opportunity to pursue
damages for his injury. Nonetheless, considering the attorney’s long legal career
with no prior disciplinary actions, we determined that a public reprimand was the
appropriate sanction. Id. at ¶ 16-18.
       {¶ 11} Similar to the attorney’s actions in Godles, Bell’s misconduct here
appears to be an isolated incident in an otherwise unblemished and lengthy legal
career. We therefore agree with the board that a public reprimand is warranted.
See also Cuyahoga Cty. Bar Assn. v. Johnson, 123 Ohio St.3d 65, 2009-Ohio-4178,
914 N.E.2d 180 (publicly reprimanding an attorney who, in an isolated instance,
neglected a client’s matter and failed to notify the client that she lacked malpractice
insurance).
                                     Conclusion
       {¶ 12} For the reasons explained above, William Douglass Bell Sr. is
hereby publicly reprimanded for violating Prof.Cond.R. 1.2(a), 1.4(a)(1), and
1.4(c). Costs are taxed to Bell.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                                _________________




                                          4
                               January Term, 2017




        Carrie Dettmer Slye; Nicholas A. Zingarelli; and Edwin W. Patterson III,
for relator.
        Alvertis W. Bishop Jr., for respondent.
                               _________________




                                         5